United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3255
                         ___________________________

            Osseo Area Schools, Independent School District No. 279,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

                     M.N.B., by and through her Parent, J.B.,

                       lllllllllllllllllllllDefendant - Appellee.

                              ------------------------------

Minnesota Association of School Administrators; Minnesota School Boards Association,

                  lllllllllllllllllllllAmici on Behalf of Appellant(s).
                                        ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: November 12, 2019
                               Filed: July 29, 2020
                                  ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________
COLLOTON, Circuit Judge.

       A State that receives federal funding under the Individuals with Disabilities
Education Act (IDEA), 20 U.S.C. § 1400 et seq., must provide a free appropriate
public education to all eligible students with disabilities who reside in the State.
Independent of the IDEA, Minnesota has adopted an “open enrollment” process that
allows a parent to enroll a student in a school outside of the student’s local district.
The question presented here is whether the IDEA requires a school district that
enrolls a nonresident student like M.N.B. to provide transportation between the
student’s home and the school district where her parent has chosen to enroll her. We
locate no such obligation under the IDEA, so we reverse the district court’s judgment
to the contrary.

                                           I.

       The State of Minnesota receives federal funding under the IDEA. To receive
these funds, a State must ensure, with exceptions not applicable here, that a “free
appropriate public education,” or FAPE, is available to all children with disabilities
residing in the State. 20 U.S.C. § 1412(a)(1)(A). A free appropriate public education
includes “special education and related services” that are provided in conformity with
an “individualized education program,” or IEP. An IEP is an educational plan
developed by the student’s parents, representatives of the school district, and other
individuals, as appropriate. Id. §§ 1401(9)(D), 1414(d). Transportation of the student
may be a “related service.”

       Minnesota also operates an open enrollment program under which most
students in kindergarten through 12th grade are eligible to attend a school outside of
the district in which they reside. A parent may apply for a student to attend school
in a nonresident district. Minn. Stat. § 124D.03, subdiv. 3. Once a student is
accepted by a nonresident district, Minnesota law provides that “[r]esponsibility for

                                          -2-
transportation costs between the pupil’s home and the providing school district shall
be determined in accordance with Minnesota Statutes.” Minn. R. 3525.0800, subp.
8. Under the open enrollment statute, the nonresident school district must provide
transportation only “within the district.” Minn. Stat. § 124D.03, subdiv. 8. Another
statute on student transportation provides that “[i]f requested, a nonresident district
shall transport a nonresident pupil within its borders and may transport a nonresident
pupil within the pupil’s resident district.” Minn. Stat. § 123B.88, subdiv. 6 (emphasis
added).

       M.N.B. resides in Big Lake, Minnesota, and requires special education. Her
residence is located in the Big Lake Schools, Independent School District No. 727.
The Big Lake District referred M.N.B. to Karner Blue Education Center, a school in
the Northeast Metro Intermediate School District No. 916. She attended this school
for the third and fourth grades. An IEP developed with Karner Blue in October 2015
provided that M.N.B. should be “transported individually to and from school.” To
meet this obligation, the Big Lake District reimbursed M.N.B.’s mother, J.B., based
on mileage driven to and from Karner Blue each day from September 2015 to June
2016. According to J.B., she was informed in May 2016 that M.N.B. could not return
to the Northeast Metro District, because Big Lake was not a “member district.” See
Minn. Stat. § 136D.71.

       In September 2016, J.B. applied under the Minnesota open enrollment program
for M.N.B. to enroll in Osseo Area Schools, Independent School District No. 279.
The Osseo District approved the application, and M.N.B. began attending the North
Education Center in New Hope for the fifth grade. This school is located about five
miles from Osseo and thirty-four miles from M.N.B.’s home in Big Lake. The North
Education Center is part of Intermediate School District No. 287, a special education
district created by several school districts including the Osseo District. See Minn.
Stat. § 136D.21. J.B. and North Education Center were unable to agree on a new
individualized education program for M.N.B.

                                         -3-
       J.B. continued to drive M.N.B. to and from school. The parties disputed the
extent to which the Osseo District was required to reimburse her for transportation
expenses. J.B. sought reimbursement for mileage costs between her home and the
North Education Center. The Osseo District maintained that because M.N.B. resided
in Big Lake, and attended North Education Center via placement by the Osseo
District through the open enrollment program, the Osseo District was required to
reimburse J.B. only for mileage costs from the border of the Osseo District to the
school. The Osseo District declined to reimburse J.B. for transportation costs
between M.N.B.’s home in Big Lake and the Osseo District.

       J.B. filed a complaint with the Minnesota Department of Education alleging
that the Osseo District violated the IDEA by declining to reimburse the full amount
of transportation expenses. See 34 C.F.R. § 300.507. The Osseo District requested
a due process hearing from the Department on the same issue. See 34 C.F.R.
§ 300.511. An administrative law judge considered the matter and ruled that the
Osseo District was required to reimburse the cost of transportation for the full
distance between M.N.B.’s home and the school in which the Osseo District placed
her.

       The Osseo District brought an action in the district court to challenge the
administrative decision. See 20 U.S.C. § 1415(i)(2). The district court granted
summary judgment for M.N.B., reasoning that “[b]ecause the District is responsible
for providing M.N.B. with a FAPE, it is necessarily responsible for providing her
with specialized transportation as stated in her IEP.” The court concluded that J.B.’s
decision to enroll M.N.B. in the Osseo District through open enrollment did not affect
this conclusion.




                                         -4-
                                          II.

       On appeal, the Osseo District renews its contention that the IDEA does not
require it to pay for transportation between M.N.B.’s home and a school where she
was placed through the Osseo District. It is agreed that M.N.B.’s individualized
education program calls for individual transportation to and from school. It is also
undisputed that M.N.B. resides in the Big Lake District, has an IEP that places her at
Karner Blue Education Center, and now attends school at North Education Center
based on her parent’s choice to enroll her in the Osseo District through the open
enrollment program. Although M.N.B. apparently could not return to Karner Blue
for the fifth grade, the IEP developed in the Big Lake District remains in effect during
these proceedings. 20 U.S.C. § 1415(j); Honig v. Doe, 484 U.S. 305, 323 (1988); R.
Doc. 28, at 44 n.35.

       A State’s obligations under the IDEA arise from conditions imposed by the
statute in exchange for the receipt of federal funds. The principal obligation is to
provide a FAPE to all eligible children with disabilities. 20 U.S.C. § 1412(a);
Endrew F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 993 (2017). A State must
certify to the Secretary of Education that it has “policies and procedures” that will
effectively meet the Act’s conditions, including the provision of a FAPE to eligible
students. See 20 U.S.C. § 1412(a). A “local educational agency,” in turn, is eligible
to receive a share of a State’s federal funds if it “has in effect policies, procedures,
and programs that are consistent with the State policies and procedures.” Id.
§ 1413(a)(1). A school district’s obligations under the IDEA are thus measured by
the State’s obligations, which the district is charged with implementing at the local
level. See Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 52-53 (2005); Irving Indep.
Sch. Dist. v. Tatro, 468 U.S. 883, 891 & n.8 (1984).

      In this case, the State met its obligation under federal law to provide a FAPE
by enrolling M.N.B. at Karner Blue Education Center, in accordance with her

                                          -5-
individualized education program, and by reimbursing her parent for the cost of
transportation to and from that school. After two years at Karner Blue, however,
M.N.B.’s parent chose to enroll M.N.B. in the Osseo District through the Minnesota
open enrollment program. The North Education Center is not located in the district
where the student resides and is not the placement agreed upon by parents and school
officials in the IEP that called for individual transportation. The IDEA does not
speak directly to whether a State is required to assume the cost of transporting a
student to and from a school of her parent’s choice in that situation.

       In determining whether a State and local educational agency are required to
provide services, we must consider that any obligations flow from conditions on the
receipt of federal funds. Under the Spending Clause of the Constitution, “if Congress
intends to impose a condition on the grant of federal moneys, it must do so
unambiguously.” Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981).
Therefore, “we must view the IDEA from the perspective of a state official who is
engaged in the process of deciding whether the State should accept IDEA funds and
the obligations that go with those funds.” Arlington Cent. Sch. Dist. Bd. of Educ. v.
Murphy, 548 U.S. 291, 296 (2006). In so doing, “we must ask whether the IDEA
furnishes clear notice regarding the liability at issue in this case.” Id. That is
particularly true where, as here, the question is whether the statute imposes a new
programmatic obligation on the State. See id. at 305 (Ginsburg, J., concurring in part
and concurring in the judgment).

       We see nothing in the IDEA that provides clear notice to a State that it must
cover transportation expenses when a student’s travel is the result of a parent’s choice
under an open enrollment program. To be sure, the IDEA requires the State to
provide the student with a FAPE, and M.N.B.’s individualized education program
calls for individual transportation to and from school. But the Big Lake District is
required by state law to provide a FAPE for all residents of the district, see Minn.
Stat. § 125A.03, and the State satisfied the obligation to provide a FAPE when the

                                          -6-
Big Lake District reimbursed the cost of transporting M.N.B. to and from the school
that was agreed upon in her IEP. That was sufficient to meet the federal statutory
conditions, and the IDEA does not unambiguously require the State to do more
because M.N.B.’s parent unilaterally chose to enroll the student elsewhere. Cf.
Timothy H. v. Cedar Rapids Comm. Sch. Dist., 178 F.3d 968, 973 (8th Cir. 1999)
(holding that statutory obligation to provide FAPE did not require school district to
reimburse parent for intra-district transportation outside of neighborhood school
boundary where neighborhood school provided FAPE).

       M.N.B. relies on informal guidance from an assistant secretary of education in
the federal Office of Special Education and Rehabilitative Services to a state
commissioner of education in 1990. See Letter to Lutjeharms, 16 LRP 837 (OSERS
March 5, 1990). The letter reasoned that where the state law under consideration
required the enrolling district in an open enrollment program to provide a FAPE, and
the student’s IEP required transportation, the enrolling district was obligated to
provide it. Minnesota law, however, provides that an enrolling district is responsible
for transportation costs only within the district, and the 1990 letter does not address
a situation where state law limits the enrolling district’s obligations in that manner.
Nor did the 1990 letter address the Spending Clause of the Constitution or whether
the IDEA provided States with clear notice of an obligation to fund a student’s
transportation costs under an open enrollment program. The letter is not legally
binding, see 20 U.S.C. § 1406(e); United States v. Mead Corp., 533 U.S. 218, 231-34
(2001), and we ultimately conclude that it is not persuasive authority in support of
imposing liability on the school district in this case.

       M.N.B. adverts briefly to a 2016 decision of the Minnesota Department of
Education on a complaint from other disabled students against the Osseo District. A
department official cited Letter to Lutjeharms in the course of concluding that the
Osseo District must provide transportation to and from school for a disabled student
if transportation is a related service in the student’s IEP. Minn. Dept. of Educ.,

                                         -7-
Complaint Decision, File #16-138C, R. Doc. 29, at 175 (Oct. 12, 2016). M.N.B. does
not argue, however, that this administrative decision on a complaint of other students
has preclusive effect in this case. And the decision may have rested on a mistaken
interpretation of state law rather than the IDEA in any event. See id. at 190 ¶ 19. The
governing Minnesota statutes and rule provide that when a school district enrolls a
student through the open enrollment program, it must provide transportation only
“within its borders” or “within the district.” Minn. Stat. §§ 123B.88, subdiv. 6,
124D.03 subdiv. 8; Minn. R. 3525.0800.*

      M.N.B. also cites a decision of the Fifth Circuit holding that after-school
transportation for one mile outside a school district’s boundaries was a “related
service,” where it created no burden on the school district and was necessary for a
disabled student to meet a caregiver until his working mother could pick him up.
Alamo Heights Indep. Sch. Dist. v. State Bd. of Educ., 790 F.2d 1153, 1159-60 (5th
Cir. 1986). That decision did not address transportation costs to and from school
under an open enrollment program and does not inform our analysis.

                                   *      *       *

       Under the circumstances presented here, we conclude that the IDEA does not
require the Osseo District to reimburse M.N.B.’s parent for the cost of transportation
between her home and the border of the Osseo District. The judgment of the district
court is therefore reversed.
                        ______________________________


      *
       Aside from the dispute over transportation, the Osseo District acknowledges
that Minnesota law requires it to provide an appropriate education to M.N.B. once she
enrolls and arrives in the district. See Minn. R. 3525.0800, subp. 8; Appellant’s Br.
12. A State may provide educational benefits that exceed those required by the
IDEA, and they are enforceable through the federal statute. Blackmon ex rel.
Blackmon v. Springfield R-XII School Dist., 198 F.3d 648, 658-59 (8th Cir. 1999).

                                         -8-